Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment
The amendment filed on November 3, 2021 has been entered into this application. 
Response to Arguments
Applicant’s arguments/remarks, (see page 9), filed on November 3, 2021, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Allowable Subject Matter
Claims 1-19 are allowed. 
As to claims 1, 10 and 11, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method/ non-transitory computer readable medium/system for generating an in-die reference of a lithographic mask and using the in-die reference for performing die-to-die defect detection techniques on the lithographic mask using an inspection tool, the method/system comprising selecting a comparison distance based on (i) areas of the similar blocks and (ii) spatial relationships between the similar blocks and performing, using the inspection tool, a die-to-die defect detection technique on the lithographic mask using the in-die reference, in combination with the 
 The closest prior art reference(s) of Chang et al. (2001/0170091 A1), Hennessey et al. (6,246,787 B1) and Duffy et al. 2016/0025648 A1 discloses performing die-to-die defect detection techniques on the lithographic mask using an inspection tool.
However, Chang, Hennessey and Duffy fail to disclose, teach or suggest a method/ non-transitory computer readable medium/system for generating an in-die reference of a lithographic mask and using the in-die reference for performing die-to-die defect detection techniques on the lithographic mask using an inspection tool, the method/system comprising selecting a comparison distance based on (i) areas of the similar blocks and (ii) spatial relationships between the similar blocks and performing, using the inspection tool, a die-to-die defect detection technique on the lithographic mask using the in-die reference, as specified in the present application specification.
Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art method/system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886